Regarding Applicant’s Arguments concerning Claim 1 on pages 9-13such that
“The connection wiring 113 is merely for ground wiring, and dummy pattern 28 is for heat dissipation. Therefore, the connection wiring 113 should not be looked as a heat dissipation conductive pattern, and even if it was, the dummy pattern 28 cannot simply be ignored by the Examiner for showing the first conductive pattern”

The Examiner notes that connection wiring 113 connects the dummy pattern 28 to the driver IC and is used as is also used as heat countermeasures of the driver IC. [0055-0056]
The Examiner notes that 28 would inherently transfer and dissipate heat through 113 by at least heat conduction and/or radiation method. Further, by setting 113 at potential electric current passing through 113 would inherently generate and dissipate heat through 113 as would any electrical conductor according to Joule's equation of electrical heating.
Therefore, 113 can be considered as “a first heat dissipation conductive pattern” under the broadest reasonable interpretation.


Regarding Applicant’s Arguments concerning Claim 2 on pages 13 such that of the IC 102. Instead it connects with a short side of the IC 102.


/MATTHEW C LANDAU/           Supervisory Patent Examiner, Art Unit 2891